Laughlin, J. (dissenting):
I dissent on the ground that the testimony of the plaintiff was susceptible of the construction that he did not see the south-bound car; and also that after the north-bound car passed, he looked diligently by the rear of it north along the south-bound track before stepping upon that track, and did not discover the south-bound car, the speed of which was so excessive that it came upon him before he had an opportunity to exercise his right of passing over the track along the line of the crossing, he having arrived at the crossing a sufficient time in advance of the south-bound car to enable him to do so in safety, if the motorman had the car properly under control.
Patterson, J., concurred.
Judgment affirmed, with costs.